AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                         Page I of l



                                           UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                             V.                                                              (For Offenses Committed On or After November 1, 1987)


                           Leonardo Mora-Palacio                                                             Case Number: 19MJ23513-AHG

                                                                                                            John Lanahan
                                                                                                            Defendant's Attorney


REGISTRATION NO. 88601298
                                                                                                                                                          OCT Ol 2019
THE DEFENDANT:
                                                                                               CLERK. U.S 01:S'"'llrT COURT
  lZi pleaded guilty to count(s) _l_o_f_th_e_C_o_m-"-pl_a_in_t_ _ _ _ ___:__ _ _ _---1-'S"'Oc'.>.U'--'T-'-'H..,.ERc_,N.._,D'-'l-"-S'_:_·i:,'",;1,;ec·,--'oec.r__,c,.,A:,;L,,:iF_;,Oa,fl.,,c~<'·~
· D was found guilty to count(s)                                                         BY                         ~                                                    ·.wPu; ·i
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                                                            Count Number(s)
8:1325(a)(l)                              Improper Attempted Entry by an Alien (Misdemeanor)                                                                       1


 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) - - - - - - - - - - ~ - - - - - - - dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  lg] Assessment: $10 WAIVED                                    lg] Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               October 1, 2019
                                                                                               Date oflmposition of Sentence



                                                                                                HONORABLE ALLISON H. GODDARD
                                                                                                UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                                19MJ23513-AHG
